DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear how an imaging scanner (e.g. MRI) can be positioned relative to the subject.  As best understood, the patient/subject is positioned relative to the scanner.  Claim 11 and 20-21 appear to have the same issue.  Claim 1 is also rejected because “the parameter offset” (line 16) lacks proper antecedent basis.  Claims 4-10 are rejected because they state “the method of any of claim 1”.  It is unclear if Applicant considers the application to have more than one claim 1.  Claims 13-19 appear to have a similar issue.  Claim 5 is rejected because the term “approximately perpendicular” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 appears to have the same issue and Claims 6, 12, 14 appear to have a similar issue with respect to “about”.  Claim 8 is rejected because it is unclear what Applicant considers “another function that describes a signal as a function of phase offset”.  Claim 11 is rejected 

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action.
Examiner notes that the closest piece of prior art is considered to be U.S. Publication No. 2010/0240983 to Jung et al. which discloses an MRI system and method for perfusion imaging (Abstract) including a multiphase pseudo-continuous arterial spin labeling (MP-PCASL) technique comprising steps of positioning a subject in a scanner, setting a labeling plane to label blood, acquiring a data set with a plurality of phase offsets (e.g. phase increments), reconstructing raw multiphase data and fitting a Fermi function to generate a parameter map (Paragraphs [0006]-[0012], [0049], [0055], [0059], [0065]).  However, Jung does not appear to disclose the additionally claimed (e.g. Claims 1 and 21) steps of smoothing and clustering the raw parameter map to create clustered region of interest maps, combining clustered ROI maps with the raw multiphase data to generated clustered ROI mean multiphase data, fitting the clustered ROI mean multiphase data back to the Fermi function to create parameter prior maps, using the parameter prior maps and the clustered ROI maps as a prior to determine a difference in parameter offset, using the difference in the parameter offset for re-fitting magnitude and signal offset for the raw multiphase data to generate preliminary blood flow maps, calibrating the preliminary blood flow maps for absolute blood flow quantification and generating and outputting final blood flow map images.  Claims 11 and 20 share a similar fact pattern with respect to the steps of averaging fitted data, combining the averaged fitted data with the raw multi-phase data, calibrating the fitted corrected 
U.S. Publication No. 2013/0253895 to Okell et al. is also considered to be a relevant piece of prior art disclosing MRI systems and methods for quantifying absolute blood volume flow rates (Abstract) of arterial spin labeling data (Paragraphs [0014]-[0015] and [0066]).  However, Okell does not appear to expressly disclose use of phase increments to label the blood as claimed, averaging fitted data, combining averaged fitted data with the raw multi-phase data, re-fitting the combined data for absolute blood flow quantification and generating and outputting final blood flow maps as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793